PER CURIAM.
We find the appellant’s claims that trial counsel provided ineffective assistance of counsel by failing to file a motion to suppress and advising him to accept the State’s plea offer to be legally sufficient. Absent an evidentiary hearing or the attachment of any records refuting the appellant’s claim, we must accept the appellant’s factual allegations as true. McLin v. State, 827 So.2d 948 (Fla.2002).
Accordingly, we reverse the order summarily denying relief and remand for the trial court to hold an evidentiary hearing or attach portions of the record that conclusively refute the appellant’s claims. Fla. R.App. P. 9.141(b)(2)(D); Jacobs v. State, 880 So.2d 548 (Fla.2004).
Reversed and remanded with directions.